UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F (Mark One) o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 333-82318 NOVO NORDISK A/S (Exact name of Registrant as specified in its charter) Not applicable The Kingdom of Denmark (Translation of Registrant’s name into English) (Jurisdiction of incorporation or organization) Novo Allé DK-2880 Bagsværd Denmark (Address of principal executive offices) Jesper Brandgaard Executive Vice President and Chief Financial Officer Tel: +45 4444 8888 E-mail: jbr@novonordisk.com Novo Allé DK-2880 Bagsværd Denmark (Name, Telephone, E-mail and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class: Name of each exchange on which registered: B shares, nominal value DKK 0.20 each New York Stock Exchange* American Depositary Receipts, each representing one B share New York Stock Exchange * Not for trading, but only in connection with the registration of American Depositary Receipts, pursuant to the requirements of the Securities and Exchange Commission. Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the Annual Report: A shares, nominal value DKK 0.20 each: B shares, nominal value DKK 0.20 each: Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ýNo¨ If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes ¨No ý Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days, Yes ýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerýAccelerated filer¨Non-accelerated filer¨ Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filling: U.S. GAAP o International Financial Reporting Standards as issued Other o by the International Accounting Standards Board x If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow: Item 17 ¨Item 18 ¨ If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Noý CONTENTS Page INTRODUCTION 2 ITEM 1 IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS 3 ITEM 2 OFFER STATISTICS AND EXPECTED TIMETABLE 3 ITEM 3 KEY INFORMATION 3 ITEM 4 INFORMATION ON THE COMPANY 4 ITEM 4A UNRESOLVED STAFF COMMENTS 12 ITEM 5 OPERATING AND FINANCIAL REVIEW AND PROSPECTS 12 ITEM 6 DIRECTORS, EXECUTIVE MANAGEMENT AND EMPLOYEES 17 ITEM 7 MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 18 ITEM 8 FINANCIAL INFORMATION 20 ITEM 9 THE OFFER AND LISTING 21 ITEM 10 ADDITIONAL INFORMATION 22 ITEM 11 QUALITATIVE AND QUANTITATIVE DISCLOSURES ABOUT MARKET RISKS 28 ITEM 12 DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 28 ITEM 12A DEBT SECURITIES 28 ITEM 12B WARRANTS AND RIGHTS 28 ITEM 12C OTHER SECURITIES 28 ITEM 12D AMERICAN DEPOSITARY SHARES 28 ITEM 13 DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 30 ITEM 14 MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 30 ITEM 15 CONTROLS AND PROCEDURES 30 ITEM 16A AUDIT COMMITTEE FINANCIAL EXPERTS 31 ITEM 16B CODE OF ETHICS 31 ITEM 16C PRINCIPAL ACCOUNTANT FEES AND SERVICES 31 ITEM 16D EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 32 ITEM 16E PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 33 ITEM 16F CHANGE IN REGISTRANT’S CERTIFYING ACCOUNTANT 34 ITEM 16G CORPORATE GOVERNANCE 34 ITEM 16H MINE SAFETY DISCLOSURE 36 ITEM 17 FINANCIAL STATEMENTS 37 ITEM 18 FINANCIAL STATEMENTS 37 ITEM 19 EXHIBITS 41 SIGNATURES 44 1 INTRODUCTION In this Form 20-F the terms ‘the Company’, ‘Novo Nordisk’ and ‘the Group’ refer to the parent company Novo Nordisk A/S together with its consolidated subsidiaries. The term ‘Novo Nordisk A/S’ is used when addressing issues specifically related to this legal entity. Throughout this Form 20-F the Company incorporates information on the various items by reference to its Annual Report 2014 and Annual Report 2013. Thereforethe information in this Form 20-F should be read in conjunction with our Annual Report 2014 and Annual Report 2013, which were furnished to the SEC on Form 6-K on February 5, 2015 and on February 5, 2014, respectively. The Company publishes its financial statements in Danish kroner (DKK). Forward-looking statements The information set forth in this Form 20-F contains forward-looking statements as the term is defined in the U.S. Private Securities Litigation Reform Act of 1995. Words such as ‘believe’, ‘expect’, ‘may’, ‘will’, ‘plan’, ‘strategy’, ‘prospect’, ‘foresee’, ‘estimate’, ‘project’, ‘anticipate’, ‘can’, ‘intend’, ‘target’ and other words and terms of similar meaning in connection with any discussion of future operating or financial performance identify forward-looking statements. Examples of such forward-looking statements include, but are not limited to: ● statements of targets, plans, objectives or goals for future operations, including those related to Novo Nordisk’s products, product research, product development, product introductions and product approvals as well as cooperation in relation thereto ● statements containing projections of or targets for revenues, costs, income (or loss), earnings per share, capital expenditures, dividends, capital structure, net financials and other financial measures ● statements regarding future economic performance, future actions and outcome of contingencies such as legal proceedings ● statements regarding the assumptions underlying or relating to such statements. With reference to our Annual Report 2014 and Annual Report 2013, examples of forward-looking statements can be found under the headings, ‘2014 performance and 2015 outlook’ in our Annual Report 2014 and ‘2013 performance and 2014 outlook’ in our Annual Report 2013, and elsewhere. These statements are based on current plans, estimates and projections. By their very nature, forward-looking statements involve inherent risks and uncertainties, both general and specific. Novo Nordisk cautions that a number of important factors could cause actual results to differ materially from those contemplated in any forward-looking statements. Factors that may affect future results include, but are not limited to, global as well as local political and economic conditions, including interest rate and currency exchange rate fluctuations, delay or failure of projects related to research and/or development, unplanned loss of patents, interruptions of supplies and production, product recall, unexpected contract breaches or terminations, government-mandated or market-driven price decreases for Novo Nordisk’s products, introduction of competing products, reliance on information technology, Novo Nordisk’s ability to successfully market current and new products, exposure to product liability and legal proceedings and investigations, changes in governmental laws and interpretation thereof, including on reimbursement, intellectual property protection and regulatory controls on testing, approval, manufacturing and marketing, perceived or actual failure to adhere to ethical marketing practices, investments in and divestitures of domestic and foreign companies, unexpected growth in expenditure, failure to recruit and retain the right employees, and failure to maintain a culture of compliance. Unless required by law, Novo Nordisk is under no duty and undertakes no obligation to update or revise any forward-looking statement after the date of this document, whether as a result of new information, future events or otherwise. 2 Enforceability of civil liabilities The Company is a Danish corporation and substantially all of its directors and officers, as well as certain experts named herein, are non-residents of the United States. A substantial portion of the assets of the Company, its subsidiaries and such persons are located outside the United States. As a result, it may be difficult for shareholders of the Company to effect service within the United States upon directors, officers and experts who are not residents of the United States or to enforce judgments in the United States. In addition, there can be no assurance as to the enforceability in Denmark against the Company or its respective directors, officers and experts who are not residents of the United States, or in actions for enforcement of judgments of United States courts, of liabilities predicated solely upon the federal securities laws of the United States. PART I ITEM 1 IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS Not applicable. ITEM 2 OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3 KEY INFORMATION SELECTED FINANCIAL DATA IFRS figures in DKK millions, except share and American Depositary Receipts (‘ADR’) data Net sales Operating profit from continuing operations Operating profit Net profit from continuing operations Net profit Earnings per share/ADR Total assets Net assets Capital stock Treasury stock ) Dividends per share/ADR* Dividends per share/ADR in USD* Diluted earnings per share/ADR Number of shares (million) *) Proposed dividend per share. For USD translation the exchange rate at December 30, 2014 from Danmarks Nationalbank (The Central Bank of Denmark) is used (USD 1 DKK 6.1214) Reference is made to ‘Consolidated financial, social and environmental statements 2014’, pages 55-104 in our Annual Report 2014 for further data. Exchange rates The following tables set forth, for the calendar periods indicated, certain information concerning Danmarks Nationalbank’s daily official exchange rates for U.S. dollars in terms of Danish kroner expressed in DKK per USD 1.00. These rates closely approximate the noon buying rate for Danish kroner for cable transfers in New York City as announced by the Federal Reserve Bank of New York for customs purposes on the relevant dates. 3 Month High Low July 2014 August 2014 September 2014 October 2014 November 2014 December 2014 January 2015 (through January 29) Year Average rate Period end rate High Low On January 29, 2015, the latest available date, the Danmarks Nationalbank’s daily official exchange rate was 6.5789. CAPITALIZATION AND INDEBTEDNESS Not applicable. REASONS FOR THE OFFER AND USE OF PROCEEDS Not applicable. RISK FACTORS For information on risk factors, reference is made to our Annual Report 2014‘Be aware of the risk’ on pages 42-43. In addition to the risks included in ‘Be aware of the risk’ in our Annual Report 2014, we may be subject to other material risks that as of the date of this report are not currently known to us or that we deem less material at this point in time. Such risks include the risk that our IT security set-up may not prevent all forms of unauthorized access to our computer network systems for purposes of misappropriating assets, trade secrets or sensitive information, and the risks arising from current macro-economic conditions including the impact of fiscal austerity measures on our customers. PCAOB INSPECTION OF OUR INDEPENDENT AUDITORS With Novo Nordisk being a public company listed in the United States, our independent public accounting firm, PricewaterhouseCoopers, Statsautoriseret Revisionspartnerselskab, is registered with the Public Company Accounting Oversight Board (“PCAOB”) and therefore required to undergo regular PCAOB inspections to assess the registered accounting firm’s compliance with United States law and professional standards in connection with its audits of financial statements filed with the SEC. ITEM 4 INFORMATION ON THE COMPANY HISTORY AND DEVELOPMENT OF THE COMPANY Novo Nordisk was formed in 1989 by a merger of two Danish companies, Nordisk Gentofte A/S and Novo Industri A/S. Novo Industri A/S was the continuing company and its name was changed to Novo Nordisk A/S. The business activities of Nordisk Gentofte were established in 1923 by August Krogh, H. C. Hagedorn and A. Kongsted, and the business activities of Novo Industri were established in 1925 by Harald and Thorvald Pedersen. The business of both companies from the beginning was production and sale of insulin for the treatment of diabetes. 4 In November 2000 Novo Nordisk spun off its industrial enzyme division into a separate business, Novozymes A/S. Following the spin-off Novo Nordisk became a focused healthcare company with today more than 90 years of experience in diabetes care. Novo Nordisk’s B shares are listed on Nasdaq Copenhagen (Novo-B). Its ADRs are listed on the New York Stock Exchange (NVO). Legal name: Novo Nordisk A/S Commercial name: Novo Nordisk Domicile: Novo Allé, DK-2880 Bagsværd, Denmark Tel: +45 4444 8888 Fax: +45 4449 0555 Website: novonordisk.com (The contents of this website are not incorporated by reference into this Form 20-F.) Date of incorporation: November 28, 1931 Legal form of the Company: A Danish limited liability company Legislation under which the Company operates: Danish law Country of incorporation: Denmark Important events in 2014 Reference is made to ‘Accomplishments and results 2014’, pages 1-15 in our Annual Report 2014 for a description of important events in 2014. Capital expenditure in 2014, 2013 and 2012 The total net capital expenditure for property, plant and equipment was DKK 4.0 billion in 2014 compared with DKK 3.2 billion in 2013 and DKK 3.3 billion in 2012. Net capital expenditure was primarily related to investments in filling capacity in the US and Russia, expansion of a pilot plant facility, prefilled device production facilities in the US and Denmark as well as additional GLP-1 manufacturing capacity. The investments were financed from cash flow from operating activities. No significant divestitures took place in the period from 2012–2014. Novo Nordisk expects to invest approximately DKK 5.0 billion in fixed assets in 2015. The expected level of investments in 2015 is primarily related to investments in an expansion of the manufacturing capacity for biopharmaceutical products, additional capacity for insulin active pharmaceutical ingredient production, construction of new research facilities and an expansion of the insulin filling capacity. Investments, which we expect will be financed from cash flow from operating activities, are also planned across the facilities to ensure continued compliance with FDA requirements. Public takeover offers in respect of the Company’s shares No such offers occurred during 2014 or 2015 to date. BUSINESS OVERVIEW Novo Nordisk is a global healthcare company and a world leader in diabetes care. The Company has one of the broadest diabetes product portfolios in the industry, including new generation insulins, a full portfolio of modern insulins as well as a human once-daily GLP-1 analog. In addition, Novo Nordisk also has a leading position within haemophilia care, growth hormone therapy and hormone replacement therapy, and Novo Nordisk’s first product to treat obesity, Saxenda®, was approved in the United States in December 2014. Novo Nordisk manufactures and markets pharmaceutical products and services that make a significant difference to patients, the medical profession and society. Headquartered in Denmark, Novo Nordisk employs more than 41,000 employees in 75 countries and markets its products in more than 180 countries. 5 Reference is made to the section ‘Our business’ on pages 16-43 in our Annual Report 2014. Segment information Novo Nordisk is engaged in the discovery, development, manufacturing and marketing of pharmaceutical products and has two business segments: diabetes care and biopharmaceuticals. The diabetes care segment covers insulins, GLP-1, other protein-related products (such as glucagon, protein-related delivery systems and needles), oral anti-diabetic drugs and obesity. On December 23, 2014, the GLP-1 agonist liraglutide was approved in the United States in a 3 mg dose for weight management. The trade name for this product will be Saxenda® and launch is planned for the first half of 2015. The biopharmaceuticals segment covers the therapy areas of haemophilia care, growth hormone therapy and hormone replacement therapy. In 2014 Novo Nordisk announced that all activities within inflammation will be discontinued. For information on sales by business and geographic segment, reference is made to Note2.2‘Segment information’ in our Annual Report 2014. Seasonality Sales of individual products in individual markets may be subject to fluctuations from quarter to quarter. However, the Company’s consolidated operating results have not been subject to significant seasonality. Raw materials The impact on the overall profitability of Novo Nordisk from variations in raw material prices is unlikely to be significant. There is no raw material supply shortage that is expected to significantly impact the Company’s ability to supply any significant market. The Company’s production is largely based on common and readily available raw materials with relatively low price volatility. Certain specific raw materials are, however, less available. For these raw materials, it is the policy of Novo Nordisk to develop close and long-term relationships with key suppliers as well as to secure at least dual sourcing whenever possible and when relevant operate with a predefined minimum safety level of raw material inventories. Market and competition Novo Nordisk’s insulin and other pharmaceutical products are marketed and distributed through subsidiaries, distributors and independent agents with responsibility for specific geographical areas. The most important markets are North America, China, Japan and the major European countries. In addition there is an increasing contribution to Novo Nordisk’s total sales from key markets in the sales region International Operations such as Algeria, Turkey, Australia, India, Argentina, Brazil and Russia. Market conditions within the pharmaceutical industry continue to change, including efforts by both private and governmental entities to reduce or control costs generally and in specific therapeutic areas. Historically, the market for insulin has been more sensitive to the quality of products and services than to price. Most of the countries in which Novo Nordisk sells insulin subsidize or control pricing and in most markets insulin and GLP-1 are prescription drugs. In 2014, payers globally have managed the cost of diabetes care by exerting pressure on the prices of Novo Nordisk’s products and competitors have tried to capture market share from Novo Nordisk. In spite of this, Novo Nordisk has been able to maintain the leading position in the overall diabetes care market through the quality and innovative value of the company’s diabetes care products and by maintaining a certain pricing power. Certain price sensitive customers, predominantly in the United States have exerted price pressures that have impacted the overall value of the market. The Company enters into numerous contracts with customers, suppliers, agents and industry partners. Some of the most important contracts include: commercial contracts with healthcare providers, in- and out-licensing of patent rights, large tender orders and long-term sub-supplier agreements. 6 Due to the increasing number of people with diabetes, the pharmaceutical market for treatment of diabetes continues to grow. Several of the major international pharmaceutical companies have entered the diabetes market, specifically in the area of oral products for treatment of type 2 diabetes. In the global insulin market, Novo Nordisk, Sanofi and Eli Lilly are the most significant companies. The roll-out of Tresiba® (insulin degludec), the once-daily new-generation insulin with an ultra-long duration of action, continues and the product has now been launched in 23 countries, most recently in Italy. In Japan, where Tresiba® was launched in March 2013 with the same level of reimbursement as insulin glargine, its share of the basal insulin market has grown steadily. Similarly, Tresiba® has shown a solid penetration in other markets with reimbursement at a similar level as insulin glargine, whereas penetration remains modest in markets with restricted market access compared to insulin glargine. Ryzodeg®, a soluble formulation of insulin degludec and insulin aspart, has now been launched in Mexico and India. Launch activities in both countries are progressing as planned and early feedback from patients and prescribers is encouraging. Xultophy®, a soluble formulation of insulin degludec and liraglutide was approved in Europe and the first launch occurred in January 2015 in Switzerland. Patents To maintain and expand competitiveness, Novo Nordisk strives for the strongest possible protection for those inventions that are created during the development of new products. Novo Nordisk anticipates that the expiration of certain patents could impact sales within the coming years. However, through continued investments in research and development, Novo Nordisk strives to bring novel and innovative products to the market and thereby sustain strong patent protection in the future, as new generations of products replace currently marketed products. For patent information on all Novo Nordisk’s marketed products, reference is made to the section ‘Consolidated social statement’ on page 100 in our Annual Report 2014. In addition to the compound patents discussed in ‘Consolidated Social Statement’ on page 100 in our Annual Report 2014, Novo Nordisk’s key delivery devices are protected by several patents of which the first will expire in January 2019. In the following section the patent protection of our key products within each business segment is considered. For key products with recent patent expiration or with patent expiration occurring within the coming years, geographical sales splits are provided and factors that may influence the potential impact of competitive product launches are discussed. Note that in addition to the compound patents mentioned, Novo Nordisk has, like other companies engaged in production based upon recombinant DNA technology, obtained licenses under various patents which entitle Novo Nordisk to use processes and methods of manufacturing covered by such patents. Sales of key products with recent or upcoming patent expiration: Product NovoLog®/ NovoRapid® NovoLog® mix / NovoMix® Prandin®/ NovoNorm® NovoSeven® Norditropin® Total sales in 2014 (in DKK million) Geographical split: North America 58
